Opinion filed October 22, 2009











 








 




Opinion filed October 22,
2009
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                   ___________
 
                                               No. 11-09-00143-CV
                                                    __________
 
                               IN THE INTEREST OF N.I.F., A CHILD
 

 
                                         On
Appeal from the 118th District Court
                                                           Martin
County, Texas
                                                     Trial
Court Cause No. 6159
 

 
                                    M E M O R A N D U M   O P I N I O N
M.A.F.
has filed in this court a motion to dismiss her appeal.  In her motion, she
states that she no longer desires to pursue her appeal.  The motion is granted,
and the appeal is dismissed.
 
PER CURIAM
 
October 22, 2009
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.